DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 96-99 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 3,949,750) in view if Higuchi et al. (US 3,995,635; hereinafter “Higuchi”), Tseng et al. (US 8,153,162; hereinafter “Tseng”), Werber et al. (US 9,132,156; hereinafter “Werber”), or Reich et al. (US 2016/0022695; hereinafter “Reich”).
                                  
    PNG
    media_image1.png
    249
    228
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    277
    187
    media_image2.png
    Greyscale

	In relation to claims 96 and 113, Freeman shows in figures 2A and 2B, a tubular structure (20, 20’) comprising at least one porous outlet and a therapeutic agent encapsulated by the tubular structure.  In column 5, starting in line 8, Freeman suggests that: “[i]n certain embodiments of the invention the plugs 20, 20', particularly the head portion 28, 28', may be of medication-impregnable porous material such as HEMA hydrophilic polymer, or may be otherwise adapted as with capillaries or the like, to store and slowly dispense ophthalmic drugs to the eye as they are leached out by the lacrimal fluids.”  Freeman does not disclose dispensing of therapeutic agents such as umbilical cord tissue, amniotic membrane tissue, placental tissue, chorion tissue, or a combination thereof.  However, the dispensing of these particular agents would have been considered conventional in the art at the time of filing as evidenced by the teachings of Tseng or Werber.
	Tseng discloses the step of dispensing “amniotic membrane preparations (that is, compositions that are prepared from amniotic membrane materials, including the amniotic membrane, amniotic stroma and amniotic jelly).  In some embodiments, at least one component of the purified compositions are obtained from amniotic membrane preparations.  Also described herein are purified compositions in which at least one component of the purified composition is obtained from human placenta and chorion” [see Tseng; column 1, starting in line 50].  Tseng also discloses:
“[t]he The AM preparations and purified compositions described herein can be administered in a variety of ways, including all forms of local delivery to the eye.  Additionally, the AM preparations and purified compositions described herein can be administered systemically, such as orally or intravenously.  The AM preparations and purified compositions described herein can be administered topically to the eye and can be formulated into a variety of topically administrable ophthalmic compositions, such as solutions, suspensions, gels or ointments.  Thus, "ophthalmic administration" encompasses, but is not limited to, intraocular injection, subretinal injection, intravitreal injection, periocular administration, subconjuctival injections, retrobulbar injections, intracameral injections (including into the anterior or vitreous chamber), sub-Tenon's injections or implants, ophthalmic solutions, ophthalmic suspensions, ophthalmic ointments, ocular implants and ocular inserts, intraocular solutions, use of iontophoresis, incorporation in surgical irrigating solutions, and packs (by way of example only, a saturated cotton pledget inserted in the fornix).”


	Based on the above observations and evidence, for an artisan skilled in the art, modifying the apparatus disclosed by Freeman with a therapeutic agent comprising amniotic membrane tissue, as taught by Tseng, would have been considered obvious in view of the demonstrated conventionality of this particular agent.  Moreover, the artisan would have been motivated to make the modification because the dispensing of amniotic membrane preparations would have exerted “a number of physiologically significant effects in mammalian cells and intact mammalian tissues.  Such effects include suppressing TGF Beta signaling, increasing apoptosis of macrophages, decreasing cellular proliferation of, decreasing cellular migration of, and increasing apoptosis of vascular endothelial cells, protecting corneal and limbal epithelial cells and keratocytes from apoptosis induced by storage or by dispase treatment, and decreasing inflammation in tissues” [see Tseng; column 2, starting in line 1].
	In relation to the amendment filed on 3/28/2022, independent claim 96 has been amended with the functional limitation “wherein the apparatus is configured to reside in a superior conjunctiva fornix, an inferior fornix, or a combination thereof.”  Designing an apparatus for treating the eye that resides in the fornix area of the eye would have been considered conventional in the art in view of the teachings of Higuchi.
                                  
    PNG
    media_image3.png
    256
    311
    media_image3.png
    Greyscale


                                    
    PNG
    media_image4.png
    260
    311
    media_image4.png
    Greyscale



                                            
    PNG
    media_image5.png
    191
    220
    media_image5.png
    Greyscale

Higuchi shows in figures 1-3, a drug dispensing ocular insert (10) containing a drug and designed to reside in the vicinity of the fornix of the eye [see Higuchi; figure 1 and 2].  In column 5, line 66, Higuchi states:  
“[i]n the case of a FIG. 3 type continuous device, the "ring", usually an elliptical, flattened toroidal member, must be large enough that the band defining the same can extend into each cul-de-sac to the vicinity of the fornix, and the band should additionally traverse a lateral expanse to such extent that the side marginal edges thereof come closely contiguous the respective palpebral commissures. The width of the "band" defining any FIG. 3 device, moreover, should be such that the insert is virtually invisible in the palpebral fissure when the eyelids are open.”

In column 5, starting in line 32, Higuchi explicitly states:
“[o]nce in place, the ocular insert 10 functions as a drug reservoir gradually releasing drug to the eye and surrounding tissue.”

Based on the above observations and evidence, for an artisan skilled in the art, modifying the apparatus disclosed by Freeman with a ring shape configured for insertion into the vicinity of the fornix, as taught by Higuchi, would have been considered obvious in view of the demonstrated conventionality of this capability.  Moreover, the artisan would have been motivated to make the modification because the ring shape design would have facilitated the drug release from the reservoir by the flow of tear liquid and by the blinking action of the eyelids [see Higuchi; column 5, lines 36 and 37].
	In relation to claim 97, as discussed above, Tseng discloses the dispensing of a therapeutic agent comprising amniotic membrane tissue.
	In relation to claim 98, neither Freeman, Higuchi, or Tseng discloses morselized amniotic membrane and morselized umbilical cord.  However, Werber demonstrates the conventionality of dispensing morselized amniotic membrane and morselized umbilical cord [see Werber; column 6, starting in line 4]:
“[i]n a preferred embodiment, a wound or tissue healing composition is provided.  The wound or tissue healing composition can include an effective amount of a platelet-rich plasma described herein admixed with an effective amount of a human birth tissue material composition.  The birth tissue material 
composition may include one or more of the components of the placental organ.  Exemplary placental organ components include the placental globe, the umbilical cord, the chorionic membrane, the amniotic membrane, the amniotic fluid, and other placental gelatins, cells, and extracellular material and combinations thereof.  The composition can include a variety of placental organ components 
to aid in the healing cascade.  In a preferred embodiment, the birth tissue material composition includes placental material in suspension produced by morselization or disruption of the placental organ or components of the placental organ.  In one embodiment, the tissue may be morselized or otherwise rendered into fine particulates.  Particles may be micron or submicron size ranges.  In one embodiment, particle sizes may range from 1 micron to 100 microns.  In another embodiment, particle sizes may range from 10 nm to 100 nm.  In one embodiment, the human birth tissue material composition is recovered from the same donor from whom the platelet-rich plasma is derived.  In an alternate embodiment, the human birth tissue material composition is recovered from a different donor from whom the platelet-rich plasma is derived.”

	Based on the above observations and evidence, for an artisan skilled in the art, modifying the apparatus disclosed by Freeman with a therapeutic agent comprising morselized amniotic membrane and morselized umbilical cord, as taught by Werber, would have been considered obvious in view of the demonstrated conventionality of this particular agent.  Moreover, the artisan would have been motivated to make the modification because the process of morselizing would have reduced the size of the agent’s particles enhancing infusion.
	In relation to claim 99, Freeman discloses a flexible tubular structure comprised of PTFE [see Freeman; abstract].
Claim 102, 105, 108, 109, 110 are rejected under 35 U.S.C. 103 as being unpatentable over
Freeman (US 3,949,750) in view of Higuchi et al. (US 3,995,635; hereinafter “Higuchi”), Tseng et al. (US 8,153,162; hereinafter “Tseng”), Werber et al. (US 9,132,156; hereinafter “Werber”), or Reich et al. (US 2016/0022695; hereinafter “Reich”), as discussed above, and in further view of Binder (US 4,787,885) or MacKeen et al. (US 4,915,684; hereinafter “MacKeen”).
                In relation to claim 102, Freeman does not explicitly disclose a tubular structure having a diameter of about .5 cm to 5 cm.  However, Higuchi discloses in column 6, lines 29-30, a diameter or width of 1 to 12 mm [.1 to 1.2 cm].  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Freeman with a ring shape having a diameter in the range of .5 to 1.2 cm, as taught by Higuchi, would have been considered obvious in view of the demonstrated conventionality of these dimensions.  Moreover, the artisan would have been motivated to make the modification because a diameter in the range of .5 to 1.2 cm would have facilitated the application of the insert into the eyeball to dispense a drug into the eye over a prolonged period of time and prevent the accidental expulsion of the insert from the eye [see Higuchi; abstract].  Moreover, the determinant factor of length, diameter and/or circumference of an implant is the size of the area of the body where the apparatus would have been implanted for operation.  Therefore, variations of length, diameter and/or circumference would have been determined by experimentation in determining the optimal dimensions based on the particular size of the area of implantation.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Accordingly, in the case at hand, since the apparatus disclosed by Higuchi performs exactly the same as the invention, the subject matter of claims 102 cannot be considered as patentably distinct.  
In relation to claim 105, Freeman does not explicitly disclose a tubular structure having a diameter of about .01 cm to 1 cm.   As indicated above, Higuchi discloses in column 6, lines 29-30, a diameter or width of 1 to 12 mm [.1 to 1 cm].  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Freeman with a ring shape having a diameter in the range of .1 to 1 cm, as taught by Higuchi, would have been considered obvious in view of the demonstrated conventionality of these dimensions.  Moreover, the artisan would have been motivated to make the modification because a diameter in the range of .1 to 1.2 cm would have facilitated the application of the insert into the eyeball to dispense a drug into the eye over a prolonged period of time and prevent the accidental expulsion of the insert from the eye [see Higuchi; abstract].  Moreover, the determinant factor of length, diameter and/or circumference of an implant is the size of the area of the body where the apparatus would have been implanted for operation.  Therefore, variations of length, diameter and/or circumference would have been determined by experimentation in determining the optimal dimensions based on the particular size of the area of implantation.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Accordingly, in the case at hand, since the apparatus disclosed by Higuchi performs exactly the same as the invention, the subject matter of claims 105 cannot be considered as patentably distinct.  
In relation to claims 108-109, Freeman or MacKeen do not explicitly disclose the variations in cross-sectional diameter disclosed in the cited claims.  However, as discussed above, the determinant factor of length, diameter and/or circumference of an implant is the size of the area of the body where the apparatus would have been implanted for operation.  Therefore, variations of length, diameter and/or circumference would have been determined by experimentation in determining the optimal dimensions based on the particular size of the area of implantation.  Moreover, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Accordingly, in the case at hand, since the apparatuses disclosed by Freeman and MacKeen perform exactly the same as the invention, the subject matter of claims 106-109 cannot be considered as patentably distinct.  
In relation to claim 110, Freeman explicitly discloses in column 5, line 8, that “plugs (20, 20'), particularly the head portion (28, 28'), may be of medication-impregnable porous material such as HEMA hydrophilic polymer, or may be otherwise adapted as with capillaries or the like, to store and slowly dispense ophthalmic drugs to the eye as they are leached out by the lacrimal fluids.”  Accordingly, Freeman discloses a porous inlet.  


4.	Claim 111-112 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 3,949,750) in view of Higuchi et al. (US 3,995,635; hereinafter “Higuchi”), Tseng et al. (US 8,153,162; hereinafter “Tseng”), Werber et al. (US 9,132,156; hereinafter “Werber”), or Reich et al. (US 2016/0022695; hereinafter “Reich”), as discussed above, and in further view of EL-Sherif et al. (US 2003/0143280; hereinafter “El-Sherif”).
  In relation to claim 111-112, Freeman does not disclose the use of an excipient comprising a surfactant.  However, El-Sherif shows in figures 1-4, a plug system for controlled release of a therapeutic agent.   El-Sherif uses a surfactant solution to homogenize the emulsion to make the capsules [see El-Sherif; paragraph 0035].  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Freeman with the use of a surfactant, as taught by El-Sherif, would have been considered obvious in view of the demonstrated conventionality of this use.  Moreover, the artisan would have been motivated to make the modification because the use of a surfactant would have provided an alternative way [double emulsion] to make the capsules that are inserted in the tubular structure.  

    PNG
    media_image3.png
    256
    311
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    260
    311
    media_image4.png
    Greyscale

	In relation to claim 114, Freeman does not disclose the capability of the apparatus to stretch a conjunctival sac of the superior conjunctiva fornix or the inferior conjunctiva fornix.  However, Higuchi shows in figures 1 and 2, an eye implant for implantation in the eye having a ring shape.  As discussed above, since the dimensions [range] disclosed by Higuchi are within the range of the dimensions of the invention, an artisan skilled in the art would have recognized that the effects in the eye of the ring-shaped implant of Higuchi would have been inherently similar to those of the invention in the eye. Therefore, the implantation of Higuchi’s apparatus in the eye would have stretched a conjunctival sac of the superior conjunctiva fornix or the inferior conjunctiva fornix.  
5.	Claim 115-116 and 117-118 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 3,949,750) in view of Higuchi et al. (US 3,995,635; hereinafter “Higuchi”), Tseng et al. (US 8,153,162; hereinafter “Tseng”), Werber et al. (US 9,132,156; hereinafter “Werber”), or Reich et al. (US 2016/0022695; hereinafter “Reich”), as discussed above, and in further view of Fremstad (US. 5,472,436) or Peery et al. (US 5,728,396; hereinafter “Peery”).

           
    PNG
    media_image6.png
    310
    548
    media_image6.png
    Greyscale

	
In relation to claims 115 and 116, Freeman in combination with Higuchi do not disclose a porous inlet and a porous outlet forming an osmotic pump.  However, Fremstad shows in figures 1 and 2, an eye implant that is porous demonstrating the conventionality of designing a ring that is porous.   

                                                  
    PNG
    media_image7.png
    711
    446
    media_image7.png
    Greyscale

Moreover, Peery shows in figures 1 and 2, an implant (12) comprising an implantable osmotic system for delivery of an agent into the body having fluid from the environment imbibed through a semipermeable plug [porous plug] into the water-swellable agent chamber and the active agent formulation is released through a back-diffusion regulating outlet.  
Based on the above teachings, for an artisan skilled in the art, modifying the ring-shaped implant conceived from the combination of Freeman and Higuchi with a ring-shaped porous structure, as taught by Fremstad, and an osmotic pump mechanism having an inlet and an outlet, as taught by  Peery, would have been considered obvious in view of the demonstrated conventionality of this enhancements.  Moreover, the artisan would have been motivated to make these modifications because the porous [semipermeable] access osmotic pump would have facilitated the delivery of active agents, particularly potent unstable agents, reliably to a human being at a controlled rate over a prolonged period of time [see Peery; column 1, starting in line 63].  

	In relation to claim 117, Peery demonstrates the conventionality of dissolvable implants.  Peery states in column 1, starting in line 36:
“[t]he implants operate by simple diffusion, that is, the active agent diffuses through the polymeric material at a rate that is controlled by the characteristics of the active agent formulation and the polymeric material. Darney further describes biodegradable implants, namely Capranor.TM. and norethindrone pellets. These systems are designed to deliver contraceptives for about one year and then dissolve.”

	Based on the above teachings, for an artisan skilled in the art, designing the ring-shaped implant conceived from the combination of Freeman and Higuchi to dissolve after a period of time would have been considered an obvious alternative in view of the conventionality of this implant enhancement.  
	In relation to claim 118, as discussed in the non-final office action mailed on 11/30/2021, page 4, Werber demonstrates the conventionality of dispensing morselized amniotic membrane and morselized umbilical cord [see Werber; column 6, starting in line 4].  The discussion of claim 98 concludes by stating “[b]ased on the above observations and evidence, for an artisan skilled In the art, modifying the apparatus disclosed by Freeman with a therapeutic agent comprising morselized amniotic membrane and morselized umbilical cord, as taught by Werber, would have been considered obvious in view of the demonstrated conventionality of this particular agent. Moreover, the artisan would have been motivated to make the modification because the process of morselizing would have reduced the size of the agent’s particles enhancing Infusion.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783